          Case 1:18-cv-05427-JSR Document 297 Filed 11/27/19 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------x
 SIMO HOLDINGS INC.

                   Plaintiff,

          v.                                               Civil Action No.: 1:18-cv-5427 (JSR)

 HONG KONG UCLOUDLINK
 NETWORK TECHNOLOGY LIMITED,
 AND UCLOUDLINK (AMERICA), LTD.

                   Defendants.

 ------------------------------------------------------x


 PLAINTIFF SIMO HOLDINGS INC.’S BRIEF EXPLAINING WHY UCLOUDLINK’S
REDESIGNED PRODUCTS STILL PRACTICE EVERY CLAIM OF THE ’689 PATENT
        Case 1:18-cv-05427-JSR Document 297 Filed 11/27/19 Page 2 of 13



I.     INTRODUCTION

       uCloudlink has twice presented the Court with an incomplete picture of its device

functionality. It is only through the declaration of SIMO’s expert, Eric Welch, that a full picture

of the uCloudlink “redesign” functionality becomes visible. This full picture demonstrates that

uCloudlink’s devices are still designed with a feature that permits them to infringe the U.S. Patent

No. 9,736,689 (the “’689 Patent”). (See Declaration of Eric Welch, Exhibit A to the Declaration

of Matthew Weldon submitted herewith (“Ex. A”) at ¶¶ 64–68)).

       In granting SIMO’s motion for summary judgment, this Court emphasized that the devices

need only infringe “at least some of the time” in order to be deemed infringing. Dkt. 163 at 28.

The redesigned devices’ cloud SIM connection procedures—in particular those procedures

uCloudlink fails to detail—demonstrate that the redesigned products still operate according to the

claims of the’689 Patent “at least some of the time” and thus still infringe the ’689 Patent.

       uCloudlink’s briefing and evidence is focused on the claim term: “the data communication

link is distinct from the local cellular communication network.” ’689 Patent at 25:17–26. This

Court has construed this claim term as meaning: “the data communication link is not using the

local cellular communication network.” Dkt. 64 at 27. uCloudlink contends its redesigned

products no longer infringe the ’689 Patent because “the seed SIM and the cloud SIM always

connect to the same network.” Dkt. 282 at 8 (emphasis in original). But this is untrue. As is

explained in more detail herein, uCloudlink’s redesign continues to infringe because under certain

conditions (i.e., “at least some of the time”), the data communication link is established on a first

cellular communication network and the system later relies on a distinct, second cellular

communication network that was not used by (or even known) when the data communication link

was established.




                                                 1
        Case 1:18-cv-05427-JSR Document 297 Filed 11/27/19 Page 3 of 13



II.    ARGUMENT

       A.      The ’689 Patent

       The following claim terms are relevant to the analysis of uCloudlink’s re-design:

       “establishing a data communication link to transmit information among the
       wireless communication client or the extension unit, and the remote
       administration system” 1
       “the data communication link is distinct from the local cellular communication
       network”
       “relaying the local authentication information request to the remote
       administration system via the data communication link and obtaining suitable
       local authentication information from the remote administration system via
       the data communication link”
       The data communication link in the ’689 Patent represents the transmission pathway

between the client-side device and the remote administration system (i.e., the backend server).

Dkt. 163 at 21–22 (“As SIMO points out; data is indisputably exchanged between the Accused

Products and the backend servers…Accordingly, this limitation is satisfied as to the Accused

Products.”). The ’689 Patent, however, does not restrict the “avenues” or pathways for data

communication; indeed, the Court’s construction reflects this concept by merely requiring that

“data communication link” is a “communication link capable of transmitting data.” See Dkt. 293-

1 at ¶ 35. As long as the endpoints are as required by the claims (e.g., the uCloudlink device and

the uCloudlink server), a change in the physical layers used to transmit packets does not change

the fact that a data communications link has already been established.

       The language of the claims of the ’689 Patent also specifies certain aspects of the claimed

“local cellular communication network.” Importantly for the issue being briefed herein, the claims

require that the “data communication link is distinct from the local cellular communication


1
  Notably, while the “establishing” limitation provides the first introduction of the claimed “data
communication link, Dr. Olivier does not rely on this limitation as a basis for his conclusion that
the redesigned products do not infringe. Dkt. 293-1 at ¶ 120.


                                                2
        Case 1:18-cv-05427-JSR Document 297 Filed 11/27/19 Page 4 of 13



network,” which the Court has construed as meaning that “the data communication link is not

using the local cellular communication network.” See Dkt. 293-1 at ¶ 35. The Court summarized

what is required to meet the pertinent limitations of claim 8 of the ’689 Patent in its Order on

SIMO’s Motion for Summary Judgment of infringement:

       Thus, to meet this limitation, it must be the case that the local cellular network used
       by the seed SIM is different from the local cellular network used by the Cloud SIM.
       That will sometimes, but not always, be the case.

Dkt. 163 at 28. As described in Mr. Welch’s Report, the redesigned products do not eliminate this

functionality, and thus still infringe the claims of the ‘689 Patent. Ex. A at ¶¶ 36–63. 2 And because

the modifications that do not involve adding checks to the process (i.e., those modifications that

matter for the colorable differences analysis, see Ex. 293-1 at ¶ 31) are not significant differences

from the original design, the differences are not more than colorable and the injunction should

cover the redesigned products. 3

       B.      uCloudlink’s Redesign Allows for the Data Communication Link to Use
               Multiple Networks

               1.      The Parties’ Expert Witnesses Confirm that the uCloudlink Devices
                       Still Operate in an Infringing Manner “At Least Some of the Time”

       uCloudlink has not implemented a redesign that prevents the data communication link from

using a network other than “the local cellular communication network.” That is, in a certain set of



2
  Indeed, as Mr. Welch explained, the original source code appears still to (a) be present in
compiled, executable form on the purportedly redesigned devices in the U.S. and (b) provide the
exact same functionality, when executed, on which basis this Court previously granted summary
judgment of infringement. Ex. A at ¶ 57.
3
  SIMO requested that uCloudlink provide a redline comparison showing the source code changes
from the original devices’ source code (which this Court found to infringe) to the redesigned
products’ source code. uCloudlink did not do so. SIMO also requested that uCloudlink provide
both code bases on the same review computer, so that SIMO could do that comparison itself.
uCloudlink did not do so. And Dr. Olivier did not actually do any analysis of how the source code
had changed. Mr. Welch, by doing manually what could have been easily done automatically,
estimates that less than 0.1% of the pertinent (i.e., requested for production) source code was
changed in the redesigned uCloudlink devices. See Ex. A at ¶ 334.


                                                  3
        Case 1:18-cv-05427-JSR Document 297 Filed 11/27/19 Page 5 of 13



scenarios (e.g., where the uCloudlink device is unable to obtain a cloud SIM that is compatible

with the seed SIM), even uCloudlink’s expert concedes that the uCloudlink device will change its

seed SIM network to match that of the cloud SIM. See, e.g., Ex. 293-1 at ¶ 85 (regarding

uCloudlink server operations), ¶ 92 (regarding uCloudlink G2, E1/U2, and G3 devices), ¶ 103

(regarding S1 device)). Mr. Welch agrees, and explains with additional source code detail omitted

from Dr. Olivier’s declaration that the code in fact switches seed SIM networks to be compatible

with the cloud SIM network. Ex. A at ¶¶ 36–63.

       Mr. Welch explains that in both versions of the uCloudlink dual modem devices (the G2,

E1/U2, and G3 devices) and in both versions of the uCloudlink single modem device (the S1

device), certain scenarios can exist in which the device performs login to the uCloudlink remote

server by roaming on a first seed SIM network (e.g., AT&T) and ultimately authenticating

themselves on a different, second seed SIM network (e.g., Verizon) for data communications. Ex.

A at ¶ 37. In these scenarios, for the new version, the second seed SIM network is selected because

that network corresponds to a received cloud SIM, meaning the redesigned devices still effectuate

a switch from AT&T to Verizon during the process of login and authentication. Id. In the original

version, the same mechanism is used where the Seed SIM and the Cloud SIM sometimes do not

use the same network carrier to connect to the internet. Id. This is precisely the analysis the Court

previously did in finding that the original devices infringe the ‘689 patent. Id. at ¶ 38.

       uCloudlink also argues that the “relaying…” limitation is not met because the information

required to be relayed is not sent over the “data communication link.” See, e.g., Ex. 293-1 at ¶¶

60-61. This, too, is incorrect. Though the network topology that makes up the data communication

link may change throughout the course of a handshaking process, the claims require distinctness

(and, according to the Court’s claim construction, “not using”) at the time a local authentication




                                                  4
        Case 1:18-cv-05427-JSR Document 297 Filed 11/27/19 Page 6 of 13



information request is established. Ex. A at ¶ 49. At the time the “relaying…” limitation must be

met, there is no longer a requirement in the claim that the data communication link be distinct from

the local cellular communication network, only that the local authentication information request

be relayed via this link from one original endpoint (the uCloudlink device) to the other original

endpoint (the uCloudlink back-end server). Id. Thus, the “relaying…” limitation is also satisfied

by the redesigned uCloudlink devices. Id.

               2.      uCloudlink’s Fact Witness Admits that the Redesigned Devices Do
                       What this Court Previously Found Infringes

       In his September 10, 2019 declaration, uCloudlink’s technical expert, Zhihui Gong admits

that the data communication link may use a network other than “the” local cellular communication

network. Dkt. 278 at ¶ 13. Specifically, in an ideal situation, the device, using the seed SIM,

connects on a roaming basis to a local cellular communication network, so the data communication

link can facilitate the acquisition of a cloud SIM that “is capable of roaming” with that same local

cellular communication network and proceed with setting up the services. Id. However, if the cloud

SIM cannot roam on that same network local network, the device requests a “different cloud SIM

from the backend server.” Id. “If no successful cloud SIM is found,” the device will instruct the

seed SIM to “connect[] a network other than [the original network]” and “repeat the entire

process.” Id. (emphasis added). Mr. Gong therefore admits that the data communication link may

use multiple local cellular communication networks and therefore these devices are capable of

meeting the “distinct from” limitation.

               3.      uCloudlink’s Expert Reimagines the ’689 Patent to Try to Convince
                       this Court that the uCloudlink Devices Cannot Ever Infringe

       Dr. Olivier focuses much of his analysis on what amounts to a “primary” use case, in which

a uCloudlink device attempts to obtain a cloud SIM that is capable of connecting with the same



                                                 5
        Case 1:18-cv-05427-JSR Document 297 Filed 11/27/19 Page 7 of 13



local cellular network used by the seed SIM. See, e.g., Dkt. 293-1 at 12 n.1. But the fact that

system attempts first to have the seed SIM and cloud SIM use the same wireless communication

network is not relevant to the ’689 Patent’s claim terms. As this Court has construed the patents,

the relevant question is only whether the “data communication link” exclusively uses “the local

cellular communication network.” 4 If the data communication link does not exclusively use the

local cellular communication network, then the device is capable of operating according to the

claims and, in the Court’s parlance “the Accused Products meet this limitation at least some of the

time. That is all that is necessary.” Dkt. 163 at 28.

       Rather than acknowledge that the devices are designed such that they still may infringe by

switching from a first network (AT&T) to a second, different network (Verizon), Dr. Olivier

redefines terms of the patent to avoid admitting that the devices may still infringe.

       Dr. Olivier first redefines “the data communication link” beyond the plain language of the

patent and this Court’s own statements. The antecedent basis for “the data communication link” is

disclosed early in claim 8: “establishing a data communication link to transmit information among

the wireless communication client or the extension unit and the remote administration system.”

’689 Patent at 25:14–16 (emphasis added). Acknowledging the plain language of the patent, and

presumably the subsequent use of “the data communication link,” this Court has concluded, “[t]he

data communication link is established when the seed SIM communicates with uCloudlink’s

backend servers.” Dkt. 163 at 27; see also id. at 23–24 (“As SIMO points out, data is indisputably

exchanged between the Accused Products and the backend servers.”). There is no dispute here: the

data communication link is created upon establishing a connection between the uCloudlink device

and the uCloudlink server so they may transmit data among one another. The yellow annotation


4
 Dr. Olivier’s reliance on limited data that happens not to reflect the contingency he concedes is
possible is of no moment here. Dkt. 293-1 at ¶ 54; see also Ex. A at ¶ 58.


                                                  6
        Case 1:18-cv-05427-JSR Document 297 Filed 11/27/19 Page 8 of 13



in the demonstrative exhibit from Mr. Welch’s declaration (Ex. A at ¶¶ 44–46) illustrates the “data

communication link” of the claims.

       Dr. Olivier, however, ignores the plain language of the patent, and the fact that the

“establishing a data communication link” limitation provides the antecedent basis for “the data

communication link.” Specifically he limits the scope of the data communication link to the

process of “obtain[ing] a Cloud SIM.” Dkt. 293-1 at ¶ 40. Dr. Olivier presents no support for this

restriction. The patent says nothing about obtaining a Cloud SIM and certainly does not limit the

purpose of the data communication link to obtaining a Cloud SIM. Indeed, pursuant to the ’689

Patent, the data communication link is used after the device obtains the Cloud SIM, such as when

the device “relay[s] the local authentication information request to the remote administration

system” and when the device “obtains[] suitable local authentication information from the remote

administration system.” ’689 Patent at 25:25–31.

       Dr. Olivier’s need to reimagine the’689 Patent’s language becomes apparent later when he

refers to Dr. Gong’s explanation of the infringing contingency described above.

       If no Cloud SIM is available that can use the same network used by the seed SIM,
       in this example AT&T, then the device disconnects the seed SIM from AT&T’s
       network and establishes a new data communication link with the seed SIM to a new
       network, e.g. T-Mobile, to obtain a Cloud SIM that will work on T-Mobile’s
       network.”

Dkt. 293-1 at ¶ 57 (emphasis added). By redefining the establishment of the data communication

network to the act of “obtain[ing] a Cloud SIM,” Dr. Olivier attempts to say that the initially

established connection between the uCloudlink device and the uCloudlink servers becomes

irrelevant after the device switches networks. But there remains only one data communication

link, and that data communication link uses multiple cellular communication networks, including

at least one that is not the local cellular communication network. This is demonstrated by the lack




                                                7
        Case 1:18-cv-05427-JSR Document 297 Filed 11/27/19 Page 9 of 13



of overlap between the yellow segments (the data communication link) and the green segment (the

local cellular communication network) in Mr. Welch’s demonstrative. Ex. A at ¶¶ 44–46.

       C.      uCloudlink Ignores Material Aspects of the Redesign

       uCloudlink has made representations that have led this Court to believe that the redesigned

devices always operate on only a single network. In its Letter Brief dated September 28, 2019,

uCloudlink selectively quoted selections of the corporate representative’s declaration:

       If for some reason the device cannot connect to that network, the device does not
       attempt to connect to a different network. Instead, the device will request a new
       SIM card from the back-end server. The device will repeat this process, trying
       different SIM cards until it finds one that is able to connect to the same network
       that was used to obtain the cloud SIM (here, AT&T). In the unlikely event that
       no cloud SIM can be found that allows the device to connect to the same local
       network, the device is rendered inoperable and has no connectivity.

Dkt. 275 at 4 (emphasis added). Thomas Gong’s Declaration includes key language that, at best

for uCloudlink, obscures the issue before this Court:

       If, for some reason, the cloud SIM fails to connect to the Cellular One network on
       a roaming basis using the AT&T cloud SIM, the device does not try a different
       network. Rather, it requests a different cloud SIM from the backend server. This
       process repeats until a successful cloud SIM is returned. If no successful cloud SIM
       is found for Cellular One, the device disconnects from Cellular One. The device
       may repeat the entire process, starting with the seed SIM connecting to a network
       other than Cellular One, if one is available. In the very unlikely scenario no
       network is available on which both the seed SIM and cloud SIM can use, the
       device is inoperable in that it has no connectivity.

Dkt. 278 at 9 (emphases added).

       In its latest briefing, uCloudlink is more nuanced in its representations. uCloudlink

removes the “device is rendered inoperable and has no connectivity” language, and describes some,

but not all of the ways the devices function, and leaves the conclusion to its expert. uCloudlink

ignores Dr. Gong’s prior statement that the alleged design around devices become inoperable if a

compatible cloud SIM cannot be obtained. Dkt. 292 at 3–5. uCloudlink’s explanation is




                                                8
       Case 1:18-cv-05427-JSR Document 297 Filed 11/27/19 Page 10 of 13



incomplete. Contrary to Dr. Gong’s explanation, Dr. Olivier concedes (as he must) that in the

event there is no network available on which both the seed SIM and the cloud SIM can operate,

the device changes its network. Dkt. 293-1 ¶¶ 92, 103. And as Mr. Welch explains, the change is

to a network with which the device knows the received cloud SIM can operate. Ex. A at ¶ 37.

That is, Dr. Gong’s prior representations suggest that the devices cannot switch networks in the

event the seed SIM and the cloud SIM do not share network compatibility; Dr. Olivier’s expert

declaration and Mr. Welch’s subsequent analysis confirm that is not the case.

       D.      uCloudlink Focuses on Immaterial Aspects of the Redesign

       Dr. Olivier spends a substantial time explaining what the uCloudlink servers do in the

redesigned context. See, e.g., Dkt. 293-1 at ¶¶ 65, 70–74, 81–85. But claim 8 (and its dependent

claims) in the ’689 Patent are directed to “[a] wireless communication client or extension unit….”

Accordingly, the server itself is not covered by the infringed claims, and changes to the server do

not affect whether changes to the device are more than colorable or “significant,” as Dr. Olivier

contends are required here. Dkt. 293-1 at ¶ 32. The Court should see uCloudlink’s argument about

the servers for what it is: surplusage intended as a red herring. See Ex. A at ¶ 60.

       Dr. Olivier also focuses on several checks added to the device code before the device

switches from a first network (AT&T) to a second (Verizon). See, e.g., ¶¶ 75–77, 86–91. 5 These

changes also do not affect the “colorable differences” analysis, as the proper inquiry (per Dr.

Olivier) is, “[w]here one ore more features previously found to infringe have been modified or

removed,” are those “differences between the old and new features significant.” Dkt. 293-1 at ¶

32 (emphasis added); see also Ex. A at As discussed above, those minor changes (which Mr. Welch

estimates affect less than 0.1% of the requested source code) are insignificant. Ex. A at ¶ 55.


5
 Dr. Olivier also offers several opinions that do not impact this Court’s analysis at all; Mr. Welch
details the reasons the Court can ignore these paragraphs. Ex. A at ¶¶ 58–63.


                                                 9
       Case 1:18-cv-05427-JSR Document 297 Filed 11/27/19 Page 11 of 13



III.   CONCLUSION

       Both parties’ experts concede that the redesigned uCloudlink devices, like the original

uCloudlink devices, in certain scenarios switch networks from, for example, AT&T to, for

example, Verizon. This switch is not significantly different in the redesigned devices because it

merely follows several additional checks that are a part of an attempt to obtain a proper cloud SIM

before causing the switch. As such, the differences between the features found to infringe and

those in the redesigned products are not colorably different or significant, and the Court’s prior

injunction should continue to apply to the redesigned products.


 Date: November 27, 2019
                                                  /s/ Matthew J. Weldon

                                                  Matthew J. Weldon
                                                  K&L Gates LLP
                                                  599 Lexington Avenue
                                                  New York, NY 10022
                                                  Tel: 212.536.4042
                                                  Fax: 212.536.3901
                                                  matthew.weldon@klgates.com

                                                  Peter E. Soskin (Admitted Pro Hac Vice)
                                                  K&L Gates LLP
                                                  Four Embarcadero Center, Suite 1200
                                                  San Francisco, CA 94111
                                                  peter.soskin@klgates.com
                                                  Tel: 415.882.8200
                                                  Fax: 415.882.8220

                                                  Benjamin E. Weed (Admitted Pro Hac Vice)
                                                  Gina A. Jenero (Admitted Pro Hac Vice)
                                                  K&L Gates LLP
                                                  70 W. Madison Street
                                                  Suite 3300
                                                  Chicago, IL 60602
                                                  benjamin.weed@klgates.com
                                                  gina.jenero@klgates.com
                                                  Tel: 312.372.1121
                                                  Fax: 312.827.8000


                                                10
Case 1:18-cv-05427-JSR Document 297 Filed 11/27/19 Page 12 of 13




                                ATTORNEYS FOR PLAINTIFF
                                SIMO HOLDINGS INC.




                               11
       Case 1:18-cv-05427-JSR Document 297 Filed 11/27/19 Page 13 of 13



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 27th day of November, 2019, a true and correct

copy of the foregoing document has been served on counsel of record who are deemed to have

consented to electronic service via the Court’s CM/ECF system.


                                                    /s/ Matthew J. Weldon
                                                    MATTHEW J. WELDON, ESQ.




                                               12
